      Case 4:19-cr-00033-CDL-MSH Document 40 Filed 07/01/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA



IN RE:                                             *
                                                   *
                                                   *
COVID-19 PUBLIC HEALTH AND SAFETY                  *      STANDING ORDER 2020-
                                                   *
                                                   *
                                                   *

             STANDING ORDER EXTENDING JURY TRIAL MORATORIUM
                     BECAUSE OF NATIONAL EMERGENCY


         On March 16, 2020, and May 1, 2020, this Court issued standing orders that

established a combined temporary moratorium on all jury trials until July 13, 2020

because of the COVID-19 (coronavirus) pandemic. See Middle District Standing Order

2020-01 as amended by Standing Order 2020-02, Middle District Standing Order 2020-

07. The orders granted a continuance in all criminal cases from March 17, 2020

through July 13, 2020, specifically excluding that period from the Speedy Trial Act

calculations.

         COVID-19 continues to spread throughout our State and within the Middle

District of Georgia, and the presidential declaration of the COVID-19 national

emergency remains in effect. It is this Court’s opinion that jury trials cannot be held

without jeopardizing the health and safety of jurors, parties, witnesses, court staff, and

the public. The latest data available to this Court indicates that this risk will persist at

least throughout the summer. The Court therefore finds it necessary and appropriate to

extend this moratorium until September 13, 2020. Accordingly, absent compelling

circumstances found by the presiding judge, jury trials shall not be held in the Middle
      Case 4:19-cr-00033-CDL-MSH Document 40 Filed 07/01/20 Page 2 of 3



District of Georgia until September 13, 2020.

       With regard to criminal proceedings, the Court finds that the right of defendants

in criminal cases and the public to a speedier trial during this extended moratorium is

substantially outweighed by the public interest of protecting the health and safety of

defendants, the case participants, court employees, jurors, and the public, which can

only be protected by this moratorium on jury trials. The ends of justice require this

continuance. Accordingly, the time period of the continuance shall be extended so that

it is now March 17, 2020 to September 13, 2020, and this period shall be excluded

under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order shall have

the effect of continuing all jury trials during this period, any defendant in a criminal case

shall have the right to file a motion for a speedier trial, which shall be considered and

decided by the judge assigned to the defendant’s case.

       As authorized by the Coronavirus Aid, Relief, and Economic Security Act, H.R.

748 (the CARES Act), the Court previously issued standing orders authorizing the use

of video and/or audio conference to conduct identified criminal proceedings. See

Middle District Standing Order 2020-03, Middle District Standing Order 2020-07. The

Court specifically finds that this authority remains necessary and in certain

circumstances the appearance of persons live at the courthouse for court proceedings

would place the public health and safety in serious jeopardy. Accordingly, the Court

renews its authority under the CARES Act to conduct the proceedings identified in

Standing Order 2020-03 by video and/or audio means for an additional 90 days until

September 30, 2020.

       All previous standing orders shall remain in effect except to the extent that


                                              2
      Case 4:19-cr-00033-CDL-MSH Document 40 Filed 07/01/20 Page 3 of 3



certain provisions are inconsistent with today’s order. The Clerk shall docket today’s

order in every criminal case presently pending and that shall become pending prior to

September 13, 2020 in this district.

       SO ORDERED, this VW day of July, 2020.

                                         S/ Marc T. Treadwell
                                         MARC T. TREADWELL
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                           3
